Title: To George Washington from James Lovell, 14 October 1781
From: Lovell, James
To: Washington, George


                  
                     Evening 14 Octr 1781
                  
                  I gave a Letter for your Excellency this morning to some Gentleman who is connected with the French army.  I now understand it will not reach you in Eight Days, but it will reach you doubtless then.  It was merely to compleat the Account of the Cyphers used by the Enemy.  I found, as I had before supposed, that they sometimes use Entick’s Dictionary marking the Page Column & Word as 115. 1. 4.  Tis the Edition of 1777 London by Charles Dilley.
                  Since I wrote that Letter, I have been happy in decyphering what the President of Congress sends by this opportunity.  The Use of the same Cypher by all the British Commanders is now pretty fairly concluded.  The Enemy play a grand Stake.  May the Glory redound to the Allied Force under Your Excellencys Command.  I am Sir Your obliged humble Servant
                  
                     James Lovell
                  
               